Case 3:19-ad-OOOO4-DP.] Document 2 Filed 04/22/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: S. David Pickett RESPONDENT
MS BAR # 4322 Case No: 3:19-ad-00004-DPJ
ORDER TO SHOW CAUSE

WHEREAS, the attorney rolls of this Court reflect that S. David Pickett, MS
Bar #4322, is admitted to practice before the United States District Court for the
Southern District of Mississippi, and

WHEREAS, this Court takes judicial notice of that certain judgment of the
' Supreme Court of Mississippi entered in Cause No. 2019-BD-00099-SCT on the
docket thereof Which disbarred S. David Pickett, a certified copy of Which has been
filed With the Clerk of this Court,

IT IS HEREBY ORDERED AND ADJUDGED that:

1. Pursuant to Rule 83.1(0)(2) of the Uniform Local Rules of the United
States District Courts for the Northern and Southern Districts of Mississippi, S.
David Pickett is hereby accorded thirty (30) days Within Which to show cause Why
he should not be disbarred from practice before this Court based on the judgment
entered by the Supreme Court of Mississippi.

2. Upon a response hereto and after a hearing if such is requested, or upon
the expiration of the thirty (30) day period allowed herein, the Court may enter an
order imposing discipline, including, but not limited to, the same discipline as that
administered by the Supreme Court of Mississippi.

3. Pursuant to said Rule, any response by the Respondent is limited to claims

Case 3:19-ad-OOOO4-DP.] Document 2 Filed 04/22/19 Page 2 of 2

of (a) lack of procedural due process in the original proceedings or (b) lack of
substantial evidence to support the factual findings of the Supreme Court of
Mississippi.

4. The Clerk of this Court shall immediately serve a certified copy of this
Order upon the Respondent at his last known address as reflected on the attorney
rolls or elsewhere on the Court’s dockets.

SO ORDERED AND ADJUDGED this the 22nd day of April, 2019.

S/ JMQU%W fff

Daniel P. Jordan III
CHIEF U. S. DISTRICT JUDGE

